Citation Nr: 1817278	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-20 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD) status post neurosurgical lumbar surgery, and thoracolumbar spondylosis (hereinafter "low back disability").

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1985 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2011, the Veteran perfected a timely substantive appeal.

In December 2013, the Board remanded this claim for additional evidentiary development, including a new VA examination.  Additional medical records and the report of a December 2017 VA examination have been associated with the claims file.  The case now returns to the Board for further appellate consideration.

The RO last adjudicated this case in a January 2018 supplemental statement of the case.  Subsequently, additional evidence was added to the claims file, but is not relevant to the spine claim.  

In a January 2018 rating decision, the RO granted service connection for residual low back surgical scar, assigning a noncompensable rating, effective July 1, 2009.  

The issue of entitlement to a TDIU is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior to this adjudication, the Veteran had a combined schedular rating of 90 percent.  

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is primarily productive of lumbar spine DDD status-post neurosurgical lumbar surgery, thoracolumbar spondylosis with painful motion, forward flexion to 90 degrees, a combined range of motion of the lumbar spine of 240 degrees, and a non painful, stable surgical scar, without any muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome (IVDS).

2.  Resolving any doubt in the Veteran's favor, his low back disability has been productive of neurologic deficits of the right and left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerves during the appeal period.

CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an increased disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5003-5243 (2017).

2.  The criteria for a separate rating of 10 percent, but no higher, for radiculopathy of the right lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; (DC) 8520 (2017).

3.  The criteria for a separate rating of 10 percent, but no higher, for radiculopathy of the left lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; (DC) 8520 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

II.  Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the low rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in doing so is that none of the symptomatology is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, the evidence does not establish that staged ratings are warranted.

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca, supra.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, supra.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome (IVDS Formula) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  The General Rating Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  Id.

Under the General Rating Formula, the diagnostic code criteria pertinent to lumbar spine disabilities provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. See 38 C.F.R. § 4.71a.  8 C.F.R. § 4.71a, General Rating Formula.

Alternatively, under the IVDS Formula, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating. For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, DC 5243 (2017).

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  Each ROM measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


III.  Analysis

The Veteran's low back disability is currently rated as 10 percent disabling under the General Rating Formula.  In March 2009, the Veteran submitted an increased rating claim, indicating that his symptoms warrant a higher rating.

Turning to the evidence, the Veteran's service treatment records (STRs) reflect that he developed low back pain in the 1990s while in service, and was diagnosed with DDD of the L4/5 vertebrae.  He had spinal surgery in December 2008.

In February 2009, the Veteran reported having no back pain.  He was honorably discharged from the service in June 2009.

The Veteran was given a VA spine examination in April 2009.  He reported very mild non-radiating low back pain.  On physical examination, the examiner noted "normal range of motion in all direction with pain not a limiting factor."  ROM testing of the lumbar spine revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally.  Combined range of motion was 240 degrees.  The examiner observed that the Veteran experienced mild discomfort moving to and from a lying down position.  The Veteran's gait and posture were normal, and examination was negative for cyphosis, lordosis, and scoliosis.  There was no tenderness on any aspect of the posterior spine from the sacrum to cervical area.  Straight leg raises were negative bilaterally, and there were no motor or sensory deficits in the low extremities.  Neurological assessment reflected a rating of 5/5 for musculoskeletal and deep tendon reflexes were normal, bilaterally.  The Veteran reported that he had been doing light jogging, and was thinking of starting to run again.  The diagnosis was status post neurosurgical lumbar surgery to decompress L4-L5 with DDD.

In April 2009, the Veteran reported severe low back pain, asserting that the pain began while he was undergoing ROM testing during a VA examination a week earlier.  The Veteran denied loss of bowel or bladder function or weakness or numbness in his legs.

Treatment records dated April 2009 from the U.S. Army Landstuhl Regional Medical Center in Germany ("Landstuhl Army Hospital") reflect that the Veteran had been recovering normally after his December 2008 lumbar spine surgery, but that he was taking pain medication after "repetitive forced end-grade flexion and hyperextension of the lumbar spine" during a VA examination, which, in the physician's opinion caused severe myogelosis, that was not responding to therapy.  The physician recommended a 10 day trial of cortisone injections.  The physician noted a sensomotor deficit in the right low extremities.  On examination, the physician observed lumbar spine muscle spasms and tense paraspinal muscles, with abnormal lumbar spine motion and minimal flexion causing pain.  Palpation of the lumbar spine revealed no abnormalities.  No sensory abnormalities or weakness of the low extremities were observed and gait and stance were normal.

A June 2009 record from a private physician in Heidelberg, Germany reflects that the Veteran's lumbar spine was asymptomatic, except when he was running.  On examination, the Veteran's gait was non-hindered, toe-and-heel walk were normal, and there was no sensomotor deficit in the low extremities.  There was no percussion or rebound pain in the lumbar spine region, and unipedal hopping was pain free.  However, the Veteran was positive for paravertebral lumbar myogeloses, bilaterally, and there was pain with pressure and significant pain with abduction and adduction over the left trochanter major.

In July 2009, the Veteran was service-connected for left hip femoral acetabular.

During a one-year follow-up examination for his spinal surgery in December 2009 at Landstuhl Army Hospital, the Veteran reported that his lumbar spine was asymptomatic; however he noted that he experienced pain in the left hip area when running.  On examination, the physician noted that the Veteran's surgical scar was well healed, there was no percussion or rebound pain in the lumbar spine region, his gait was non-hindered, and toe-and heel-walk were demonstrated without problems.  There was no sensomotor deficit in the low extremities, but there was significant pain with abduction and adduction of the left hip.  X-rays of the lumbar spine revealed an unchanged correct position of the artificial disc that was installed to replace L4/5 vertebrae during the December 2008 spinal surgery, with complete osteointegration and no implant loosening.

In January 2010, the Veteran reported chronic hip pain, worse at the end of the day after a lot of lifting, bending, or standing for extended periods of time.  Slight tenderness was noted in the Veteran's low paraspinal muscles with twisting, forward flexion, and hyperextension.  The Veteran demonstrated full ROM of the lumbar spine, and there was no pain with palpation over the spinal area, and no radiculopathy.

From February to April 2010, the Veteran reported moderate to severe low back pain and was taking Tramadol for pain.  In April, the Veteran reported that his low back pain was radiating into his legs below the knees, and that he was feeling tingling in the second and third toes, bilaterally.  He denied any bowel or bladder problems.  The health care professional observed that the Veteran had an abnormal gait.  There was lumbar spine tenderness on palpation, but no muscle spasm, and the Veteran had full ROM of the lumbar spine.

In his April 2010 Notice of Disagreement, the Veteran stated that he was still experiencing pain and discomfort in his low back, with flare-ups requiring him to take medication.  In a May 2011 statement in support of this claim, the Veteran noted that despite ROM testing during the 2009 VA examination, his ROM and muscular strength had decreased and he was experiencing pain and discomfort in his low back during physical activity, standing, and lifting.

A private medical record dated April 2010 provided by Heidelberg Family Practice reflects MRI imaging that showed the alignment of the Veteran's spine and vertebral body and disk heights were normal, the spinal nerve cord and nerve roots appeared normal, and there was no significant central spinal canal or neuroforaminal narrowing.  Although surgical hardware limited evaluation of vertebrae L5-S1, the remainder of the lumbar spine was unremarkable.

Heidelberg Family Practice records from May 2010 to January 2011 reflect that the Veteran reported moderate to severe pain in his low back and left hip, at times taking Valorin for pain.  In July 2011, the Veteran reported he had no back pain.

In his August 2011 substantive appeal, the Veteran asserted that his back began aching again after performing ROM tests during the April 2009 VA spine examination, and that his surgeon later told the Veteran that he should not have performed the ROM tests.  He further stated that he did not tell the VA examiner that pain behind both knees and tingling in his feet had disappeared, and that he was still experiencing such pain and tingling.

Treatment notes dated from August to November 2011 reflect that the Veteran had no back pain.  However, in December 2011, he was again reporting low back pain radiating to his hips, and he had a tingling sensation in his toes.  The healthcare professional noted tenderness on palpation of the left paraspinal muscles as well as muscle spasm, and left straight leg test was positive.  The Veteran had full ROM of the lumbar spine.  His gait, stance, and deep tendon reflexes were normal.

Treatment records from January to February to 2012 reflect that the Veteran reported no back pain.  However, in May 2012, the Veteran was experiencing moderate to severe pain that had onset after he engaged in more strenuous workout routines two weeks earlier.  The veteran was noted to have sharp, spasming left-sided pain radiating into his posterior thigh above the knee.  He was tender on palpation, but denied numbness or tingling loss of sensation, weakness or loss of bowel or bladder function.  The Veteran had full ROM of the lumbar spine, and normal movement of extremities.  His balance and gait were normal.

During July and August 2012, the Veteran reported no back pain or muscle swelling during doctor visits.

In September 2012, the Veteran reported having constant, severe low back pain for seven days after participating in a "Volksmarch."  The Veteran was experiencing tingling, radiation of pain into his left knee, and reported that he had experienced an acute flare-up the previous year and was given a steroid injection.  There was tenderness on palpation of the lumbar spine and muscle spasms, and tenderness in the left buttock.  The Veteran had full ROM of the lumbar spine and normal movement of his extremities.  Straight leg test was negative.  The Veteran's motor strength, gait, and balance were normal, and he was negative for sensory abnormalities.   He was given Toradol and told to continue taking Motrin.

During doctor visits February to March 2013, the Veteran reported no back pain.

In April 2013, the Veteran had severe low back pain that radiated into his left leg, which he said was bothersome but not disabling.  The Veteran's gait was noted as abnormal.  There was no tenderness on palpation of the lumbar spine, and no muscle spasm.  The straight leg raising test was negative.

Treatment records dated April to October 2013 reflect that the Veteran reported having no back pain.  However, in late October, the Veteran reported chronic back pain since his 2008 surgery, but that it was at a tolerable level.

In early January 2014, the Veteran reported having no back pain.  However, by the end of the month, he complained of severe low back pain radiating into his left hip when bending or walking.  The health care professional noted palpable tenderness over the Veteran's left hip joint.  The Veteran had full ROM with pain.

Treatment notes for November and December 2014 reflect that the Veteran had no back pain or swelling.

The Veteran reported mild low back pain in February 2015.  Treatment notes dated from April to November 2015 indicate that the Veteran reported no back pain.
In February 2016, the Veteran was experiencing severe pain in the left low back radiating into his upper left leg.  Early March started out pain free, but later in the month, the Veteran reported moderate pain.

Treatment notes for June 2016 show that the Veteran had no back pain or swelling.  There were no sensory abnormalities noted, no low extremity weakness observed, and the Veteran's balance was normal.

In October 2016, the Veteran was service-connected for limited extension and limited flexion of the left hip.

Outpatient treatment records provided by the Landstuhl Army Hospital dated January to December 2017 show that the Veteran reported having no back pain.

In December 2017, the Veteran again underwent a VA spine examination, pursuant to the Board's 2013 remand.  The Veteran reported that he was currently prescribed non-steroidal anti-inflammatory medication, pain medication, and muscle relaxants.  The Veteran denied having flare-ups.  He denied using assistive devices.  On physical examination, the examiner noted that the Veteran's lumbar spine surgical scar was stable and pain free.  Active and passive ROM testing of the lumbar spine revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally.  Combined ROM was 240 degrees.  The examiner observed that the Veteran experienced pain during forward flexion, but noted that the pain did not cause functional loss.  There was no guarding or muscle spasm of the lumbar spine, and no localized tenderness or pain on palpation of the joint or associated soft tissue of the lumbar spine.  There was no objective evidence of pain on non-weight bearing, but pain was indicated on weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions, with no loss of function or range.  Muscle strength testing of hip, knees, and ankles was 5/5, bilaterally, and there was no muscle atrophy.  Deep tendon reflexes were normal, bilaterally.  Sensory examination of the upper anterior thigh, thigh/knee, and foot/toes, were normal, bilaterally.  Straight leg raising test was negative, bilaterally.  The Veteran was negative for IVDS of the lumbar spine, radiculopathy, ankylosis, and other neurologic abnormalities, including of the bowel and bladder, and he reported no incapacitating episodes or symptoms attributable to IVDS.  The examiner found that there was no current neurological pathology indicated.  Pursuant to the Board's remand directive, the examiner noted that the Veteran denied experiencing tingling in his feet since his 2008 surgery, and there was no evidence of paralysis.  Images of the lumbar spine revealed no arthritis.  The examiner opined that the degree of the Veteran's symptomatology indicated that his lumbar spine diagnosis has resolved, explaining that after the Veteran's December 2008 surgery, his radicular symptoms resolved, the ROM of his back significantly improved, and the low back pain improved to just mild intensity when bending, which did not cause loss of function.  The examiner also opined that the Veteran's low back disability does not impact his ability to work. The examiner noted that the Veteran's prior scoliosis was corrected with conservative treatment in the 1990s.

The examiner noted that examination immediately after repetitive use over time was not conducted because the examination results were medically consistent with the Veteran's statements describing functional loss.  Additionally, the examiner stated that she was unable to determine whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use or during flare-ups because she was unable to observe the Veteran during repeated use, and the Veteran denied having flare-ups.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the U.S. Court of Appeals for Veterans Claims recently held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-up, i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  Here, during the December 2017 VA examination, the Veteran denied having flare-ups.  Therefore, the holding of Sharp is not for application under these circumstances.

Outpatient records from the Landstuhl Army Hospital dated February 9, 2018 reflect that the Veteran was experiencing no back pain.

The Board acknowledges the Veteran's statements that his low back disability has resulted in pain and discomfort in his low back.  However, after a review of the evidence of record, the Board finds that a 20 percent disability rating is not warranted for the period from July 2009 because the Veteran's disability has not been shown to be manifested by forward flexion of the thoracolumbar spine less than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, which is required by the 20 percent rating criteria.  See 38 C.F.R. § 4.71a.  Although he previously had scoliosis in the early 1990's, the medical evidence shows that it was corrected with conservative treatment.

The Board has considered whether a higher disability rating for the Veteran's low back disability is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  However, the rating criteria are intended to take into account functional limitations due to painful motion which is already contemplated by the currently assigned 10 percent disability ratings.  Notably, the Veteran's flexion was considered normal at 90 degrees, and, as discussed above, the December 2017 VA examination specifically determined that pain during forward flexion did not result in functional loss.  Thus, even considering pain on flexion, the examiner's objective findings reflect that the Veteran's ranges of motion do not approximate the criteria for a 20 percent disability rating.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, do not provide a basis for a higher evaluation.  

Likewise, a rating higher than 10 percent is not warranted under the IVDS Formula.  There is evidence of disc disease however the Veteran has not been diagnosed with IVDS.  Moreover, there is no evidence showing that the Veteran has had any incapacitating episodes of IVDS.  To the contrary, the Veteran's medical records for the period on appeal are negative for IVDS, and the Veteran was specifically found not to have IVDS in the December 2017 VA examination.  See VA Examination Report dated December 18, 2017 (SECTION XI) at pg. 9.  Accordingly, a rating higher than 10 percent for the low back disability is not warranted under DC 5243 based on the IVDS Formula.

In addition to consideration of the orthopedic manifestations of the low back disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.

DC 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Prior to the Veteran's December 2008 decompression surgery, he was diagnosed with radiculopathy of the left lower extremity associated with his lumbar spine disability.  The medical evidence thereafter indicates normal neurologic and sensory functioning in the lower extremities, and reflects that the Veteran denied having recurring neurologic deficits in the left leg.  However, in his substantive appeal, the Veteran specifically challenged such statement, explaining that he still experiences pain behind both knees and tingling in both feet.  See April 2010, December 2011, and September 2012 treatment notes, and August 2011 appeal.   The Veteran is competent to report radicular pain and tingling as those symptoms are observable first-hand.  

Resolving all doubt in the Veteran's favor, the Board finds that, based on the lay and medical evidence, he has had neurologic symptoms in his right and left legs secondary to his lumbar spine disability during the entire appeal period.  His leg symptoms are analogous to no more than mild impairment.  As such, the Board concludes that the evidence supports his entitlement to separate 10 percent ratings under DC 8520 for radiculopathy of the right and left lower extremities.  However, even higher ratings of 20 percent are not warranted, as the Veteran's neurologic symptoms appear to be wholly sensory and there is clearly no evidence of radicular impairment to a moderate degree.  See 38 C.F.R. § 4.124a.

Lastly, as noted above, the RO recently awarded a noncompensable rating under DC 7804 for the Veteran's low back surgical scar.  To date, there is no indication that the Veteran has disagreed with the rating assigned.  Moreover, there is no evidence to award a compensable rating as the linear scar is shown to be non painful and stable.  

The competent evidence does not reflect any other objective neurologic abnormalities associated with the low back disability, such as any in the left low extremity, bladder, or bowel, so as to warrant any additional separate ratings.

ORDER

An initial rating in excess of 10 percent for lumbar spine DDD, status-post neurosurgical lumbar surgery, and thoracolumbar spondylosis, is denied.

A separate 10 percent disability rating for symptoms analogous to lumbar radiculopathy of the right lower extremity is granted for the entire appeal period, subject to the law and regulations governing payment of monetary benefits.

A separate 10 percent disability rating for symptoms analogous to lumbar radiculopathy of the left lower extremity is granted for the entire appeal period, subject to the law and regulations governing payment of monetary benefits.


REMAND

As indicated, a TDIU claim has been inferred.  It appears that the Veteran was working in an office job with the Army in 2010, but it is unclear whether this is still the case.  

The RO therefore must clarify whether the Veteran is currently working and, if not, the date he last worked.  To this end, the RO should send him a TDIU application (VA Form 21-8940) and ask that he complete and return it providing this necessary information.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.  Also afford him the opportunity to identify or submit any additional pertinent evidence in support of this derivative TDIU claim.

2.  Clarify the Veteran's current employment status.  a). *Is he currently working? b). If not, obtain confirmation of his end date.

3.  Then adjudicate the derivative TDIU claim.  If the claim is not granted to the Veteran's satisfaction, send him a SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


